 



Ex-10.16(g)

Description of Charter Communications Long-Term Incentive Program

The Long-Term Incentive Program “LTIP,” administered under the Charter
Communications, Inc. 2001 Stock Incentive Plan, offers two forms of long-term,
equity-based compensation — stock options and performance shares. Employees of
Charter and its subsidiaries whose pay classifications exceed a certain level
are eligible to receive options to purchase shares of Class A common stock of
Charter Communications, Inc. Employees who are more senior are eligible to
receive stock options and performance shares. Employees eligible to receive
performance shares receive awards of Charter stock that are earned based on
Charter’s performance against company performance targets established by
management and the Compensation Committee of Charter’s Board of Directors.

For awards made during 2004, performance is measured over a three-year period
referred to as a performance cycle. The number of performance shares an employee
earns at the end of a three-year performance cycle depends on Charter’s
performance in relation to the targets. Financial Performance measures are
calculated over a three-year period, based on Revenue Growth and Unlevered Free
Cash Flow. Revenue Growth is the annual compound growth in our audited revenues
excluding franchise fees. Unlevered Free Cash Flow Growth is the annual compound
growth in our Free Cash Flow excluding the effects of our debt and equity
capital structure. This is calculated as Charter’s total revenues minus
operating, selling, and general and administrative expenses less capital
expenditures.

For awards made beginning in March 2005, performance is measured over a one-year
performance cycle. The number of performance shares an employee earns at the end
of a one-year performance cycle depends on Charter’s performance in relation to
the targets. Financial Performance measures are calculated over a one-year
period, based on Revenue Growth and Unlevered Free Cash Flow. Vesting of the
performance shares occurs on the third anniversary of the grant date.

